Citation Nr: 0629965	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-06 737A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for dizziness, 
lightheadedness and balance, secondary to medications 
prescribed for bronchial asthma.

4.  Entitlement to service connection for agitation and 
aggressive behavior, secondary to medications prescribed for 
bronchial asthma.  

5.  Entitlement to service connection for tachycardia and 
palpitations, secondary to medications prescribed for 
bronchial asthma.  

6.  Entitlement to service connection for diabetic peripheral 
neuropathy, secondary to medications prescribed for bronchial 
asthma.  

7.  Entitlement to service connection for nervousness and 
tremors, secondary to medications prescribed for bronchial 
asthma.  

8.  Entitlement to service connection for fatigue and 
hypersensitivity, secondary to medications prescribed for 
bronchial asthma.  

9.  Entitlement to service connection for insomnia and 
hyperactivity, secondary to medications prescribed for 
bronchial asthma.  

10.  Entitlement to service connection for throat irritation, 
secondary to medications prescribed for bronchial asthma.  

11.  Entitlement to service connection for hypertension, 
secondary to medications prescribed for bronchial asthma.  

12.  Entitlement to service connection for weight loss, 
secondary to medications prescribed for bronchial asthma.  

13.  Entitlement to service connection for headaches, 
secondary to medications prescribed for bronchial asthma.  

14.  Entitlement to service connection for urinary 
difficulty, secondary to medications prescribed for bronchial 
asthma.  

15.  Entitlement to service connection for gastric problems, 
secondary to medications prescribed for bronchial asthma.  

16.  Entitlement to service connection for muscle cramps, 
secondary to medications prescribed for bronchial asthma.  

17.  Entitlement to service connection for a lower back 
condition.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1962 to November 1964.

2.  On September 8, 2006, the Board was notified by the RO 
that the veteran died in June 2006.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim(s) brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


